Citation Nr: 1420932	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  09-28 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for fecal incontinence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 2000 to July 2000, from May 2002 to February 2003, and from October 2003 to December 2004.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was submitted in December 2008, a statement of the case was issued in July 2009, and a substantive appeal was received in August 2009. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the case must be returned to the RO to reschedule a VA examination.  

In October 2007, the Veteran claimed service connection for posttraumatic stress disorder (PTSD), a bilateral knee disability, acid reflux, and fecal incontinence.  The Veteran was scheduled for VA examinations, but he failed to report.  In the January 2008 rating decision denying service connection for these claims, the RO noted that he had failed to report to his December 2007 VA examination, including when addressing his claim for fecal incontinence.  In his Notice of Disagreement received in December 2008, the Veteran requested that his VA examinations be rescheduled and explained that he was unable to attend due to financial constraints and was unaware that VA could assist with these costs.  In April 2009, the Veteran was afforded VA examinations for PTSD, knee pain, and acid reflux (which were all subsequently granted service connection in an August 2009 rating decision), but no examination addressed his claim of fecal incontinence.  On his substantive appeal, the Veteran again expressed interested in having a VA examination rescheduled to assess his fecal incontinence. 

The Board finds that the Veteran has provided good cause for his failure to appear at his original VA examinations.  By virtue of his requests that a VA examination be rescheduled and his appearance at later VA examinations, it is clear that he is willing to report to a future appointment.  Additionally, following the initial denial of service connection and at the request of the Veteran, the RO rescheduled VA examinations for his other claimed conditions, but none of these addressed the Veteran's fecal incontinence.  Thus, the Veteran should be rescheduled for an examination to assess his fecal incontinence, and should also be properly notified of the rescheduled VA examination and of the consequences of failing to report to such an appointment.  See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all updated records of VA treatment or evaluation for fecal incontinence. 

2.  The RO/AMC should arrange for a VA examination by an appropriate physician to determine the likely etiology of the Veteran's current incontinence.  The Veteran's claims file, including the service treatment records and any pertinent information contained in Virtual VA, must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed. The examiner should then provide an opinion whether it is at least as likely as not (i.e. a 50 percent chance or greater) that the Veteran's fecal incontinence is related to his active military service.  The examiner should explain the rationale for the opinion given. 

3. The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



